Per Curiam.
The object sought to be accomplished, by the prosecutors in this proceeding, is the setting aside of an assessment for benefits imposed upon certain of their lands lying within the *152municipality of Jersey City. These lands consist of four city lots, lying together, and were acquired by the company, as appears from the proofs before us, with the intention of using it, some time in the future, for the purpose of enlarging its yard. Whether such intention will ever be carried into effect seems somewhat problematical. The lands were, apparently, acquired by the company a considerable time ago, but, as yet, no step has been taken by it looking to their subjection to railroad uses. They are not within the present or proposed lines of the company’s right of way, nor are they at all necessary for the enjoyment of its franchises. They are simply held as a mattér of convenience, so that the company may-hereafter utilize them for yard purposes if the exigencies of its business shall make it advisable to do so.
These facts bring the case within the rule laid down by this court, at the present term, in an opinion delivered by Mr. Justice Depue, in a suit between the same parties brought for the purpose of setting aside an assessment for street im-' provements laid upon certain lands of the prosecutors lying over their tunnel through Bergen hill. Ante p. 148. For the reasons stated in that opinion the assessment now before us should be affirmed.
The defendants are entitled to costs.